Citation Nr: 0211161	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-46 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation from July 1, 
1995 and in excess of 50 percent from June 16, 1998 for 
chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 20, 1976 to 
June 30, 1995.  

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO, in pertinent part, 
granted entitlement to service connection for chronic 
headaches and assigned a noncompensable evaluation, effective 
July 1, 1995.  The RO also granted entitlement to service 
connection for a seizure disorder and assigned a 10 percent 
evaluation, effective July 1, 1995.

The Board of Veterans' Appeals (Board) initially remanded the 
case to the RO for further development and adjudicative 
actions in April 1998.

In June 199 the Board denied entitlement to an initial 
evaluation in excess of 10 percent for a seizure disorder, 
and remanded the claim of entitlement to an initial 
compensable evaluation for chronic headaches to the RO for 
further development and adjudicative action.

In April 2000 the RO increased the evaluation for chronic 
headaches to 50 percent disabling, effective June 16, 1998.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the issue for appellate review 
has been recharacterized as reported on the title page.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Chronic headaches, since July 1, 1995, have been productive 
of impairment compatible with very frequent occurrences and 
involving prolonged and completely prostrating attacks 
consistent with of economic inadaptability.


CONCLUSION OF LAW

The criteria for a compensable evaluation of 50 percent, but 
no greater, for chronic headaches from July 1, 1995 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen in June 1993 for complaints of cluster 
headaches.  Duration of the headaches which occurred at 
anytime during the day was from 10 minutes to 2 hours.  There 
was no associated nausea or dysphagia.  He was started on 
medication.  

The veteran was accorded a VA general examination in August 
1995.  He reported that he continued to experience headaches.  
He stated that the headaches began as a dull ache behind his 
eyes and when severe involved his whole head.  They occurred 
daily and on every other day became quite severe lasting for 
several hours.  The neurological examination revealed deep 
tendon reflexes were equal and active.  There were no sensory 
disturbances to pinprick or light touch.  The diagnosis was 
chronic headaches, cause undetermined.  

The veteran was hospitalized by VA on June 16 and 17, 1998.  
He complained of chronic headaches that were not associated 
with nausea, vomiting, or severe photophobia.  It was noted 
that his headaches could be managed with his current 
medication regimen.  A magnetic resonance imaging (MRI) of 
the brain showed no significant intra-cranial abnormalities.  
The diagnosis was chronic tension headaches.  



The veteran was accorded a VA neurological examination in 
March 2000.  He reported that over the past year his 
frequency of headaches had increased.  He experienced a 
headache almost on a daily basis, and on a scale of 1 to 10 
his headaches were about 5 to 6 daily.  Approximately, four 
times a month he experienced very severe headaches that were 
a 10 on a scale 1 to 10.  The neurological examination 
revealed cranial nerves II-XII to be intact.  The diagnosis 
was partial simple seizures with chronic cephalalgia, which 
appeared to be more likely tension cephalalgia.  

VA hospitalization reported dated in February 2000 shows that 
the veteran underwent video monitoring with 
electroencephalography (EEG) and he had a CAT scan of the 
brain, which was reported to be normal.  The 
electroencephalogram was reportedly normal, but the video 
monitoring revealed that he might have some episode of a 
temporal type of seizure.  The video electroencephalogram 
monitoring together with the prevideo monitoring included 
evidence of chronic tension headaches and possible seizure 
disorder, and lateralization of left side with localization 
to the temporal lobe.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a maximum 50 percent schedular 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over last several 
months, a 30 percent schedular evaluation is warranted.  A 10 
percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  With less frequent attacks, a noncompensable 
rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an excpetional or unusla disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed the veteran of the evidence needed to support 
his claim via the rating decisions, and statement and 
supplemental statements of the case and associated 
correspondence issued since the veteran filed his claim.  The 
above documentation in the aggregate has informed the veteran 
of the rationale for the posture of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of contemporaneous medical examinations 
to ascertain the nature and extent of severity of his chronic 
headaches.  There is no need for further examination as the 
most recent examination of record was conducted in March 
2000.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under the new law by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial compensable evaluation for 
chronic headaches from July 1, 1995 to 
June 15, 1998.

The RO has evaluated the veteran's headache disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine.  
Under Diagnostic Code 8100, evaluation is based on the extent 
of impairment due to attacks of migraine headaches.  

A 50 percent rating for migraine requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating for 
migraine requires characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating for migraine requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
requires migraine with less frequent attacks.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2001).

The Board is of the opinion that the criteria for an initial 
compensable evaluation of 50 percent for chronic headaches 
have been met from July 1, 1995, the effective date of the 
grant of service connection therefor.  In this regard, the 
Board notes that when initially examined by VA in August 
1995, the veteran's decription of his headaches was 
sufficiently grapgic to permit the Board to conclude that 
actual impairment therefrom more closely approximated the 
maximum scheudlar evaluation later granted by the RO after 
more detailed examination.

The initial examination in August 1995 was not as all 
encompassing as the later examinations afforded the veteran, 
and he should not be penalized through no fault of his own. 
Yet, with resolution of any reasonable doubt in his favor, 
the Board finds that the evidentiary record persuasively 
presents a basis to conclude that the veteran's headaches 
have been disabling to the 50 percent level from the initial 
effective date of the grant of service connection, that is, 
July 1, 1995.


Evaluation in excess of 50 percent for chronic headaches

The RO determined, VA hospitalization conducted in compliance 
with the Board remand was consistent with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability under Diagnostic Code 8100.  
Accordingly, an increased evaluation to 50 percent was 
assigned under this diagnostic code, effective from June 16, 
1998.  Since 50 percent is the maximum schedular award 
assignable under Diagnostic Code 8100, no greater benefit can 
flow to the veteran under this code.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

There is no provision for a higher evaluation for this 
disability, and no evidence that the disability is more 
appropriately evaluated under another Diagnostic Code.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent from June 16, 1998.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reading such conclusion on its own.  
In this regard the RO not only provided, but discussed the 
criteria for assignment of an extraschedular evaluation.  
TheRO did not grant entitlement to an increased evaluation 
for the veteran's chronic headachs on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
chronic headaches.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable evaluation of 50 
percent for chronic headaches from July 1, 1995 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 50 for chronic 
headaches is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

